COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Annunziata and Bumgardner
Argued at Salem, Virginia


THE ESTATE OF GERALD LEONARD CUMMINGS
                                          MEMORANDUM OPINION * BY
v.   Record No. 1361-99-3                JUDGE SAM W. COLEMAN III
                                             FEBRUARY 29, 2000
PAMELA GREENWOOD (CUMMINGS)


              FROM THE CIRCUIT COURT OF ROANOKE COUNTY
                   A. Dow Owens, Judge Designate

           Barry M. Tatel (Neil E. McNally; Key, Tatel &
           McNally, P.C., on brief), for appellant.

           T. Rodman Layman (K. Mike Fleenor, Jr.;
           Crowell, Nuckols, Layman, Aust & Fleenor, on
           brief), for appellee.


     The estate of Gerald Leonard Cummings 1 appeals the trial

court's award of $35,000 in attorneys' fees to Pamela Cummings

following remand of her appeal of the equitable distribution

issues.   The estate argues that on remand the trial court had no

authority to conduct an evidentiary hearing and to award

attorneys' fees because this Court's opinion ordering that the

case be remanded on equitable distribution issues did not enable

the court to reconsider an award of attorneys' fees.     The estate


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     1
       During the pendency of the proceedings, Gerald Cummings
died and his estate was substituted as the complainant in the
trial court.
also argues that the record failed to contain sufficient evidence

to support the reasonableness of the $35,000 award of attorneys'

fees.    In addition, the estate claims the trial court erred by

failing to deduct the $1,060.90 in costs awarded to Gerald

Cummings on appeal from the amount of the monetary award to Pamela

Cummings.    We find that our remand order did not direct the trial

court to reconsider and redetermine the award of attorneys' fees.

Accordingly, we reverse that aspect of the trial court's judgment.

Because the award for appellate costs is separate and distinct

from the equitable distribution award, we disagree with the

estate's contention that the trial court erred by failing to

deduct the amount of appellate costs awarded to Gerald Cummings

from the monetary equitable distribution award.

                               BACKGROUND

        On May 5, 1993, the trial court granted Pamela Cummings a

decree of divorce on the ground of desertion.    Gerald Cummings

appealed the equitable distribution of the marital assets and the

trial court's award of $35,000 in attorneys' fees to Pamela

Cummings.    Pamela Cummings cross-appealed, asserting that she was

entitled to attorneys' fees for defending the appeal.

        The appeal concerned, among other things, the equitable

distribution of three parcels of real property.    In an unpublished

opinion, we reversed the trial court's ruling with respect to two

of the parcels and affirmed the court's ruling as to the third.

See Cummings v. Cummings, No. 2645-94-3 (Va. Ct. App. Feb. 6,

                                 - 2 -
1996).    We also held that the record failed to support the award

of $35,000 in attorneys' fees and that Pamela Cummings was not

entitled to any award for attorneys' fees for services rendered on

her behalf in the appeal.    We said in our panel opinion that:

             [w]hile factors other than time expended may
             be considered in awarding [an attorney's]
             fee, see McGinnis v. McGinnis, 1 Va. App.
             272, 277, 338 S.E.2d 159, 162 (1985),
             without any evidence of the time expended,
             we find no support in the record to justify
             requiring husband to pay $35,000 to wife as
             attorney's fees.

        Thereafter, we remanded the case to the trial court, noting

that:

             [o]ur judgment with respect to the [parcels
             of property] is final, and upon remand the
             trial court shall enter an award in
             accordance therewith, taking into
             consideration any and all appropriate
             deductions. Additionally, the trial court
             may deal with any and all other matters
             necessary to a proper adjudication of the
             case.

(Emphasis added).     In addition, Gerald Cummings, as the party

substantially prevailing on appeal, was awarded $1,060.90 in

appellate costs.

        On remand, the trial court, relying upon the foregoing

language that it "may deal with . . . all other matters

necessary to a proper adjudication of the case" construed the

clause as authorizing it to reconsider attorneys' fees.      After

conducting a hearing, the trial court stated that "it [had]

jurisdiction to order attorney fees since the Respondent


                                 - 3 -
prevailed on the issue of fault and it is necessary to a proper

adjudication of the case."     The trial court reviewed the time

sheets submitted by Pamela Cummings' attorneys and stated that

           [t]he trial judge in the equitable
           distribution and fault phases of this matter
           was in a far better position to place a
           value on the services provided than I am at
           this date. Accordingly, I am of the opinion
           and so hold that the award of $35,000.00
           attorney fees is reasonable and direct that
           the same be disbursed in the same ratio as
           the bills submitted . . . .

     At the remand hearing, Gerald Cummings also argued that in

determining Pamela Cummings' net monetary equitable distribution

award, the trial court should deduct the appellate costs awarded

to him.   The trial court, however, elected not to deduct the

costs from Pamela Cummings' net monetary award.

                                ANALYSIS

                        A.    Attorneys' Fees

     The estate argues that the trial court erred on remand in

conducting another evidentiary hearing and in awarding attorneys'

fees to Pamela Cummings.     We agree.   As the estate notes, our

opinion in the previous appeal did not direct or authorize the

trial court on remand to hear additional evidence regarding an

award of attorneys' fees to Pamela Cummings.      We held that the

record did not support the trial court's award of attorneys'

fees to Pamela Cummings and reversed that portion of the trial

court's order.   We noted that despite the opportunity afforded

to her by the trial court, she failed to present evidence to

                                 - 4 -
justify the award.   The remand order authorized the trial court

to consider "all other matters necessary to a proper

adjudication of the case," which included entry of an order

effectuating the equitable distribution rulings, and

reconsideration of any prior rulings that might have been

affected by reversing the equitable distribution award.

     That directive in the opinion did not authorize reopening

the case on remand for an evidentiary hearing regarding

attorneys' fees, an issue that had been litigated.     See Rusty's

Welding Service, Inc. v. Gibson, 29 Va. App. 119, 129, 510

S.E.2d 255, 260 (1999) (en banc) (noting the general principle

that courts have the authority to interpret their own orders).

Furthermore, except when specifically authorized, a remand does

not permit a trial court to reopen an order to allow the parties

a second opportunity to litigate an issue previously litigated

or which the parties had the opportunity to litigate.     See

Antonelli v. Antonelli, 242 Va. 152, 409 S.E.2d 117 (1991).     To

allow Pamela Cummings to present additional evidence to the

trial court upon remand regarding the amount and reasonableness

of attorneys' fees would be to allow her to prove on remand that

which she failed to prove in the first instance.   We did not

hold that the amount of the attorneys' fee award was excessive

based upon the record and remand for reconsideration on the

record.   Although an award of nominal attorney's fees based upon

customary charges in a jurisdiction may be upheld in the absence

                               - 5 -
of time records, see McGinnis, 1 Va. App. at 277, 338 S.E.2d at

162, that was not the issue in the first appeal.    The evidence

was insufficient to support anything other than a nominal award.

On remand, the trial court did not set a nominal award but

instead admitted additional evidence to determine the amount of

a reasonable award based on time expended and services rendered.

Further consideration of the issue was barred by res judicata.

"The bar of res judicata precludes relitigation of the same

cause of action, or any part thereof, which could have been

litigated between the same parties and their privies."    Smith v.

Ware, 244 Va. 374, 376, 421 S.E.2d 444, 445 (1992).

Accordingly, the judgment relating to the award of attorneys'

fees is reversed.

                B.   Statement of Costs on Appeal

     The estate also argues that the trial court erred by

failing to deduct the amount of appellate costs awarded to

Gerald Cummings from the net monetary equitable distribution

award to Pamela Cummings.

     The assessment by the Court of Appeals of costs on appeal

pursuant to Code §§ 17.1-605 and 17.1-624 and Rule 5A:30 are

separate and distinct from a trial court's monetary award

pursuant to Code § 20-107.3.   A trial court does not err by

failing or refusing to deduct the award of appellate costs from




                               - 6 -
this Court from the trial court's monetary equitable

distribution award. 2

     Thus, we reverse and vacate the trial court's award of

$35,000 in attorney's fees, and we affirm the trial court's

decision not to deduct appeal costs from the equitable

distribution award.

                                               Affirmed in part,
                                               reversed and
                                               vacated in part.




     2
       Pursuant to Rules 5A:30 and 31, the costs on appeal are
awarded in the mandate of this Court and are then taxed in the
judgment of the trial court.


                              - 7 -